DETAILED ACTION

This office action is in response to the application filed on 07/102018.  Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 07/102018 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/102018 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fleming (US Patent or PG Pub. No. 20130082550, hereinafter ‘276).
Claim 1, ‘550 teaches a drive unit having a motor, and a circuit unit accommodating a drive circuit (e.g., 180) configured to supply to the 5motor electrical power input from a power source (e.g., the power source for driving the motor, see [0041]), the circuit unit being fixed to an upper side of a housing of the motor (e.g., the housing of the motor. See Fig. 1-9); the circuit unit comprising: a plate-shaped heat sink (e.g., the plate sinking the heat of the driving circuits of 180 to 125, see [0034], Fig. 1, 4, 6, 9) that extends in a direction 10perpendicular to an axis of rotation of the motor (e.g., see [0034], Fig. 1, 4, 6, 9); and a lower case (e.g., the portion of the casing comprising 125 and below) arranged on a lower side of the heat sink (e.g., see [0034], Fig. 1, 4, 6, 9); wherein a fastening member (e.g., ), which is formed on the lower case, is fastened to the housing (e.g., see [0034], Fig. 1, 4, 6, 9); and 15a height of a fastening surface (e.g., 148), which is located on an upper end of the fastening member (e.g., the upper surface of the hole 146 of 125), is positioned within a height range (H) that spans from a lower surface to an upper surface of the heat sink (e.g., at the lower surface of the plate of 180, see [0034], Fig. 4 above).  
Claim 2, ‘550 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein a height of a center of gravity of the circuit unit is positioned within the height range that spans from the lower surface to the upper surface of the heat sink (e.g., the horizontal center of the gravity of 180 is vertically across through the heat sinking plate of 180, and including the height range between the lower surface 148 the upper surface of the heat sinking plate of 180 as shown in the Fig. 4 above).  

    PNG
    media_image1.png
    740
    828
    media_image1.png
    Greyscale

Claim 3, ‘550 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the fastening surface (e.g., 148) is positioned at a height of the lower surface of the heat sink (e.g., see Fig. 4, 6, 9).  
 6501662
Claim 5, ‘550 teaches a drive unit having a motor, and a circuit unit 10accommodating a drive circuit (e.g., 180) configured to supply to the motor electrical power input from a power source (e.g., the power source for driving the motor, see [0041]), the circuit unit being fixed to an upper side of a housing of the motor (e.g., the .  
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 4, 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a bolt hole is formed in an outer surface of the housing, and in a state in which a threaded portion of a 30bolt is fitted into the bolt hole, a head of the bolt - 24 -presses the upper end of the fastening member against a side of the housing, whereby the fastening member and the housing are fastened to each other; the fastening surface is a plane including the upper 5end of the fastening member.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUE ZHANG/Primary Examiner, Art Unit 2838